Citation Nr: 0729933	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  03-07 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 70 
percent for generalized anxiety disorder with agoraphobia and 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1943 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which increased the 
evaluation to 50 percent for generalized anxiety disorder and 
panic disorder without agoraphobia, and denied entitlement to 
a total rating based on individual unemployability (TDIU).  

In August 2005, the Board remanded the case for further 
development.  Additional VA medical evidence was obtained and 
associated with the claims folder.  

In a February 2007 rating decision, the RO increased the 
evaluation to 70 percent for the veteran's psychiatric 
disability, currently characterized as generalized anxiety 
disorder with agoraphobia and PTSD, effective July 5, 2001.  
In that decision, the RO also granted entitlement to a TDIU, 
effective July 5, 2001.  Because the veteran was awarded a 
complete grant of the benefit sought with respect to his TDIU 
claim, it is no longer on appeal.   See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).


FINDING OF FACT

In an April 2007 statement, prior to the promulgation of a 
decision, the Board received a statement from the veteran 
indicating that he was satisfied with the award of a 70 
percent evaluation for his service-connected psychiatric 
disability; the Board construes such statement as a request 
to withdraw his appeal seeking an evaluation in excess of 70 
percent for his service-connected psychiatric disability.  


CONCLUSION OF LAW

The criteria for withdrawal by the veteran of a substantive 
appeal pertinent to the issue of entitlement to an evaluation 
in excess of 70 percent for generalized anxiety disorder with 
agoraphobia and PTSD, are met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2007).
REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran perfected an appeal of a March 2002 rating 
decision which, in pertinent part, increased the evaluation 
to 50 percent for generalized anxiety disorder and panic 
disorder without agoraphobia.  As noted, in a February 2007 
rating decision, the RO increased the evaluation to 70 
percent for the veteran's psychiatric disability, now 
characterized as generalized anxiety disorder with 
agoraphobia and PTSD.  According to a statement, received by 
the Board in April 2007, the veteran indicated that he was 
satisfied with the 70 percent evaluation assigned for his 
psychiatric disability.  His representative, in an August 
2007 post-remand brief, reiterated that the veteran is 
satisfied with the 70 percent evaluation currently assigned, 
and noted that no further argument will be provided on such 
issue.  

Based on the foregoing, the Board finds that the veteran has 
clearly expressed his desire to terminate his appeal with 
respect to this matter, and construes the veteran's statement 
as a request to withdraw his appeal seeking an evaluation in 
excess of 70 percent for service connected psychiatric 
disability.  An appeal may be withdrawn in writing at any 
time before a decision is rendered by the Board.  38 C.F.R. 
§ 20.204(b) (2007).  Once the veteran withdrew this issue, 
there remained no allegations of error of fact or law for 
appellate consideration.  The Board does not have 
jurisdiction to review this issue on appeal and it is 
dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002).  


ORDER

The claim of entitlement to an evaluation in excess of 70 
percent for generalized anxiety disorder with agoraphobia and 
PTSD, is dismissed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


